Name: Commission Regulation (EEC) No 2947/85 of 23 October 1985 waiving the date in Regulation (EEC) No 1244/82 for submitting applications for premiums for maintaining suckler cows for 1985/86
 Type: Regulation
 Subject Matter: means of agricultural production
 Date Published: nan

 24. 10 . 85 Official Journal of the European Communities No L 283/21 COMMISSION REGULATION (EEC) No 2947/85 of 23 October 1985 waiving the date in Regulation (EEC) No 1244/82 for submitting applications for premiums for maintaining suckler cows for 1985/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as amended by Regulation (EEC) No 1 198/82 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1244/82 (3), as amended by Regulation (EEC) No 1709/83 (4), fixed the time limit for submitting applica ­ tions for the premium for maintaining suckler cows at 1 30 September ; whereas, in certain Member States, this time limit has been found to be inadequate and it should therefore be extended : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 1 ( 1 ) of Regulation (EEC) No 1244/82, for the 1985/86 marketing year the date '30 September' given in the said paragraph is hereby replaced by '30 November'. Article 2 This Regulation shall .enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 October 1985. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 140, 5. 6 . 1980 , p . 1 . (A OJ No L 143, 20 . 5. 1982, p. 28 . (3) OJ No L 143, 20 . 5 . 1982, p. 20 . 4) OJ No L 166, 25 . 6 . 1983, p. 16 .